show that the balance of the account fell below $1,000, but Groesbeck
                never produced any actual work for Adams. It is unknown where the
                money went. Ultimately, Adams sought relief through the State Bar's fee
                dispute resolution program, and was awarded the full $1,000 by the
                arbitrator. After repeated attempts to contact Groesbeck at all known
                addresses regarding the fee dispute and the grievance, on June 22, 2012,
                the State Bar filed a complaint against Groesbeck alleging violations of
                RPC 1.3 (diligence), RPC 1.4 (communication), RPC 1.5 (fees), RPC 1.15
                (safekeeping property), RPC 8.1 (bar admission and disciplinary matters),
                and RPC 8.4 (misconduct).
                            The second grievance involved Groesbeck's failure in 2011 to
                return a client file to attorney Michael Warhola, for whom Groesbeck had
                been working. The client had obtained new counsel in July 2011, and
                Groesbeck agreed to inventory the file, prepare a statement of inventory,
                and copy the file to new counsel. Groesbeck took possession of the file.
                Throughout the next few months, Warhola sent Groesbeck numerous
                texts, letters, e-mails, and phone messages attempting to retrieve the file.
                Meanwhile, Groesbeck apparently moved to Minnesota to an address she
                gave Warhola but never reported to the State Bar. In November and
                December 2011, the State Bar attempted to contact Groesbeck at all
                known addresses about the file. Groesbeck did return acknowledgment of
                receipt of the communications, but otherwise failed or refused to respond.
                Finally, the State Bar filed a complaint against Groesbeck on July 29,
                2013, alleging violations of RPC 8.1 (bar admission and disciplinary
                matters) and RPC 8.4 (misconduct).
                            The complaints were consolidated and the State Bar sent
                notice to Groesbeck at addresses in Las Vegas, Henderson, and Minnesota.

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                The return receipt card mailed to Groesbeck's listed personal address in
                Minnesota was returned, signed by Groesbeck. But she did not submit
                any verified answers to the complaints or otherwise respond. According to
                testimony of Investigator Dawn Reid, who had found a telephone number
                for Groesbeck and had spoken to her about the scheduled hearing,
                Groesbeck stated that she was in default and did not care when the
                hearing would be held, and "David can take my law license, I don't care."
                Groesbeck refused to further respond or attend the hearing, and
                proceedings were conducted on a default basis pursuant to SCR 105(2).
                The hearing was held December 16, 2013. Groesbeck did not attend. The
                State Bar presented testimony from Michael Warhola and Anderson
                Adams.
                            Based on the testimony and documentation supporting the
                complaints, the panel concluded that, with respect to the first complaint
                involving Adams, Groesbeck violated RPC 1.3 (diligence), RPC 1.4
                (communication), RPC 1.5 (safekeeping property), RPC 8.1(b) (bar
                admission and disciplinary matters), and RPC 8.4 (misconduct). As to the
                second complaint involving Warhola, the panel found Groesbeck violated
                RPC 8.1 (bar admission and disciplinary matters) and RPC 8.4
                (misconduct). Pursuant to SCR 102.5, the panel considered aggravating
                and mitigating factors. Aggravators included (1) prior disciplinary
                offenses, (2) a pattern of misconduct, (3) multiple offenses, (4) bad faith
                obstruction of the proceedings by intentionally failing to comply with rules
                or orders, (5) refusal to acknowledge the wrongful nature of her conduct,
                (6) vulnerability of the victim, (7) substantial experience in the practice of
                law, and (8) indifference in making restitution. The panel found two



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                mitigating factors: (1) personal or emotional problems, and (2) character or
                reputation, based on Warhola's testimony.
                            The findings and recommendations of a disciplinary board
                hearing panel, though persuasive, are not binding on this court.       In re

                Stuhff, 108 Nev. 629, 633, 837 P.2d 853, 855 (1992). The automatic review
                of a panel decision recommending suspension is conducted de novo,
                requiring the exercise of independent judgment by this court.      Id.; SCR

                105(3)(b). The panel's findings must be supported by clear and convincing
                evidence. SCR 105(2)(e); In re Drakulich, 111 Nev. 1556, 1566, 908 P.2d
709, 715 (1995).
                            We conclude that there is clear and convincing evidence in the
                record before us that demonstrates that Groesbeck committed the
                misconduct and violations of the Rules of Professional Conduct as found by
                the hearing panel, and that the panel's recommendation is an appropriate
                sanction.
                            Accordingly, attorney Mary P. Groesbeck is hereby suspended
                from the practice of law in Nevada for six years. At the completion of her
                term of suspension, Groesbeck shall comply with SCR 116 upon any
                petition for reinstatement. Further, Groesbeck shall show proof of
                successful completion of the Nevada State Bar Examination and the
                Multistate Professional Responsibility Examination prior to
                reinstatement, if any. See SCR 116(5). Groesbeck shall pay restitution of
                $1,000 to Anderson Adams, and a fine of $10,000 to the State Bar.
                Pursuant to SCR 120, Groesbeck shall also pay the costs of the
                disciplinary proceedings. Groesbeck shall comply with SCR 115 and the
                State Bar shall comply with SCR 121.1.



SUPREME COURT
        OF
     NEVADA
                                                      4
03) 1947A
                              It is so ORDERED.



                                                                  C.J.
                                          Gibbons



                Pickering                                Hardesty

                 .t;                                    CDovu\k
                                   Thir    ,TC                                  J.
                Parraguirre                              Douglas



                                                         Saitta




                cc: Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Board
                      David Clark, Bar Counsel
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Mary P. Groesbeck
                      Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                    5
(0) 19474